Case 19-23832-AJC Doci1 Filed 10/15/19 Page 1of4

 

Uniled Stales Barkruotey Court for the:

Southern District of Fcorida

Case num tr uta oom Chapter 15 C2 Check if this is an
ean Sms amended filing

Officia! -orn 401

Chapter 45 Petition for Recognition of a Foreign Proceeding 1215

If more spi? is n2eded, attach a separate sheet to this form. On the top of any additional pages, write debtor's name and case number (if known).

4 Debtors nanve Brasagro Fertilizantes Minerais Ltda and Petrocal Industria e Comercio de CalSA

2, Debtor’: unic-ue identifier For non-individual debtors:
C] Federal Employer identification Number (EIN) 0

& Other Brazilian EIN / CNPJ _ Descrite identifier See attached sheet

For individual debtors:
CY Social Security number: xxx - xx~
CJ individual Taxpayer Identification number (ITIN): G xx ~ xx -

J) other . Describe identifier .

 

3. Name 3i fore gn ; ;
representatis e(s) Reinaldo Camargo do Nascimento

4, Foreig~ croc 2eciing in which .
appoir.tinent of the foreign State of Mato Grosso Brazil

repres 2itativ e(s) occurred

5. Nature :f the foreign

‘ Check one:

proceeding
wi Foreign main preceeding
(2 Foreign nonmain proceeding
(Foreign main preceeding, or in the alternative foreign nonmain proceeding

6. Evidence 2 of ihe foreign WI A certified copy. ranstated into English, of the decision commencing the foreign proceeding and

proceeiing appointing the foreign representative is attached.

Cl A certificate. traastated into English, from the foreign court. affirming the ex.stence of the foreign
proceeding and of the appointment of the foreign representative. is attached.

Cl otner evidence cf the existence of the foreign proceeding and of the appointment of the foreign

representative is described below, and relevant documentation, translated nto English is attached.

 

 

7. Is this Uc only foreign (J No. (Attach a statement identifying each country in which a foreign proceecing by, regarding. or against the
proceeding vith respect to debtor is pending.)
the dehior kr own to the gi
Yes

foreign epresentative(s)?

Officlal Fort #4 Chapter 15 Petition fer Recognition of a Foreign Proceeding page 1
Case 19-23832-AJC Doci1 Filed 10/15/19 Page 2 of 4

Debtor Brasagro Fertilizantes Minerais Lida and Petroc:

thasray

8, Others entitled to notice

9. Addresses

40. Debtor's website (URL)

41. Type of debtor

Official Form 401

Attach a list containing the names and addresses of.

Case number vtarsiany

(} all persons or bodies authorized to administer foreign proceedings of the debtor.
(ii) all parties to litigation pending in the United States in which the debtor is a parly at the line of fg of this

petition, and

(iii) all entitles against whom provisional relief is being sought under § 1519 of the Bankruptes Code

Country where the debtor has the center of its
main interests:

Brazil

Individual debtor's habitual residence:

Debtor's registered office:

Levindo Lopes, 323, sala 302

Number Street

Bairro, Funcionarios, CEP: 3314C-"70
P.O. Box

 

 

Belo Horizonte MG

Cily StateiProvince-Region = 21P Postal Coce
Brazil

Country

Address of foreign representative{s):

Avenida Dr. Helio Ribeiro. 62, sala 2101

 

Number Street

 

 

 

 

Number Street
CEP 78048-250
P.O. Box P.O. Box
Cuiaba MT
City SlateiProvince/Region ZIP/Postal Coce City State/Province;Reginn = ZIP-Fastal Cade
Brazil __
Country Country
Check one:

a Non-individual (check one).

a Corporation. Atlach a corporate ownership statement containing the information

described in Fed. R. Bankr. P, 7007.1.
(J Partnership
C1 Other. Specify:

 

QO individuat

Chapter 15 Petition for Recognition of a Foreign Proceeding sage ?
Case 19-23832-AJC Doci1 Filed 10/15/19 Page 3 of 4

 

Debtor Brasagro Fertilizantes Minerais Lida and Petrocz Case number warcan

12. Why is ver ue proper in this
Ostet?

43. Signature >of foreign
represent tive(s)

14. Signature of attorney

Officia. “erm 431

Check one:
wi Debtor's principal place of business or principal assets in the United States are in this district.

(2 Debtor does not have a place of business or assets in the United States but the following
action or proceeding in a federal or state court is pending against the dedtor in this district:

 

CJ |f neither box is checked, venue is consistent with the interests of justics and the convenience
of the parties, having regard to the relief sought by the foreign representative, because:

 

| request relief in accordance with chapter 15 of title 11, United States Code.

| am the foreign representative of a debtor in a foreign proceeding, tte debtor is eligible for the
relief sought in this petition, and | am authorized to file this petition.

| have examined the information in this petition and have a reasonab.e belief that the
information is tru2 and correct.

| declare.under penalty of perjyry that the foregoing is true and correct,

 

 

 

x Reinaldo Carnargo do Nascimento
7 { Ronee ee =

Signature of foreign representative Printed name

Executed on *
(MOY DO? YYYY

SRS
x =

Signature of foreign representative Printed name

Executed on

   

Lolis/2o4

Date - ss
Signature of Aatorfey for foreign representative MM /DDIYYYY

 

Gregory S. Girossman
Printed name

Sequor Law, P.A.

 

 

 

 

 

Firm name
1001 Brickell Bay Drive
Number Street
Miami Fl. 33131
City Stale 2iP Code
(305) 372-8282 ggrossmar @sequoriaw.com
Contact phone Email address
896667 FL.
_ Bar number State

Chapter 15 Petition for Recognition of a Foreign Proceeding page 3
Case 19-23832-AJC Doci1 Filed 10/15/19 Page 4of4

ATTACHMENT TO OFFICIAL FORM 401
CHAPTER 15 PETITION FOR RECOGNITION OF FOREIGN PROCEEDING

Entity Identifier
Brasagro Fertilizantes Minerais Ltda. 09.337.790/0001-70

Petrocal Industria e Comercia de Sal S.A. 07.299 284/0003-70
